DETAILED ACTION
This communication is response to the application filed 03/26/2021. Claims 1-32 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11, 17, 24, 26-28, 31, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2021/160495 to SELVANESAN et al. (hereafter Selvanesan).

Regarding claim 1, Selvanesan discloses an apparatus for wireless communication at a user equipment (UE) (see Selvanesan, Fig 6, UE 302, 304), comprising: 
a memory; and at least one processor coupled to the memory (see Selvanesan, Fig 26, processor 602, memory 606 and memory 608; page 11 lines 2-4; page 45) and configured to:
 receive, from a base station, a discontinuous reception (DRX) configuration for the UE based on one or more DRX preferences (see Selvanesan, Abstract: To operate in a Discontinuous Reception, DRX, mode, the UE receives a DRX configuration from one of a plurality of DRX configuration sources; page 11 lines 26-35; page 13 lines 4-6; page 18 lines 25-33); 
adjust one or more parameters of the DRX configuration in response to a trigger at the UE (see Selvanesan, page 10 lines 7-13); and 
transmit assistance information to the base station, the assistance information including the one or more parameters adjusted by the UE (see Selvanesan, page 10 lines 7-15; page 21 lines 4-5; page 25 lines 33-34).

Regarding claim 2, Selvanesan discloses the apparatus of claim 1, wherein the memory and the at least one processor are further configured to: receive, from a base station, a prior DRX configuration from the base station; and transmit prior assistance information to the base station indicating the one or more DRX preferences, wherein the DRX configuration is received from the base station in response to the prior assistance information (see Selvanesan, page 14 lines 4-23).

Regarding claim 3, Selvanesan discloses the apparatus of claim 1, wherein to adjust the one or more parameters of the DRX, the memory and the at least one processor are further configured to reduce or increase a duration cycle of the DRX configuration (see Selvanesan, page 10 lines 8-16: The assistance information includes the delay budget report indicating the U E-preferred adjustment to connected mode DRX and also an indication of a preferred amount of increment/decrement to a long DRX cycle length with respect to a current configuration allowing the UE to indicate to the base station that a DRX-cycle duration is to be increased or decreased. Fig. 5(b) illustrates the delay budget report information element transmitted by the UE as part of the assistance information and including the values in number of milliseconds, namely msXX or msMinusXX indicating the increase or decrease of the DRX cycle length desired by the UE).

Regarding claim 11, Selvanesan discloses the apparatus of claim 1, wherein the memory and the at least one processor are further configured to adjust the one or more parameters of the DRX configuration by increasing an inactivity timer length of the DRX configuration (see Selvanesan, page 20 lines 19-20).

Regarding claim 17, Selvanesan discloses the apparatus of claim 11, wherein to increase the inactivity timer length, the memory and the at least one processor are further configured to: increase the inactivity timer length to a longest inactivity timer length (see Selvanesan, page 20 lines 19-20).

Regarding claim 18, Selvanesan discloses the apparatus of claim 1, wherein the memory and the at least one processor are further configured to: apply a type of parameter adjustment of the DRX configuration based on a battery power level of the UE (see Selvanesan, page 29 lines 16-21: Given that a UE is required to listen to only periodic transmissions, but where each transmission varies in length, the DRX cycle may be adapted to such a pattern by defining ON durations of varying time, when the UE is expected to listen to transmissions, and OFF durations when the UE sleeps to save power. In one example, the UE may select a specific DRX pattern depending on its current battery status).

Regarding claim 24, it is rejected for the same reasons as set forth in claim 1. Applicant is merely claiming the base station that is communicating with the user equipment (UE) of claim 1. 

Regarding claim 26, Selvanesan discloses the apparatus of claim 24, wherein the memory and the at least one processor are further configured to: configure the UE with a subsequent DRX configuration based on the one or more parameters adjusted by the UE (see Selvanesan, page 10 lines 7-13); and transmit downlink communication to the UE based on the subsequent DRX configuration (see Selvanesan, page 9 lines 28-33: the network tries to send data to the UE being in the sleep mode so that, when the UE wakes up, there is no data to be received. In the NR-Uu interface this situation is prevented by maintaining a well-defined agreement between the UE and the network or system in terms of the sleep and wake-up cycles. In other words, by configuring a UE with DRX by the gNB, the DRX is synchronized with the gNB; page 30 lines 3-10: the configuration of the DRX cycle may change during operation of the UE. For example, responsive to DRX synchronization information received at the UE from a DRX synchronization source in way as described above with reference to Fig. 7, a different DRX cycle may be signaled to the UE by a selected DRX synchronization source, as described above with reference to Fig. 7. In other words, in accordance with such embodiments, the DRX synchronization information may contain the overall duration of the DRX cycle, including the time duration during which the UE is in the ON phase, where it may transmit and receive data, as well as the OFF phase).

Regarding claim 27, it is rejected for the same reasons as set forth in claim 11.

Regarding claim 28, Selvanesan discloses the apparatus of claim 24, wherein the one or more parameters are adjusted with a step based decrease of a cycle duration or increase of an inactivity timer length (see Selvanesan, page 20 lines 19-20).

Regarding claim 31, it is rejected for the same reasons as set forth in claim 1. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 32, it is rejected for the same reasons as set forth in claim 24. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 24.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 24, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2013/0301500 to KOC et al. (hereafter KOC).

Regarding claim 1, KOC discloses an apparatus for wireless communication at a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: receive, from a base station, a discontinuous reception (DRX) configuration for the UE based on one or more DRX preferences; adjust one or more parameters of the DRX configuration in response to a trigger at the UE; and transmit assistance information to the base station, the assistance information including the one or more parameters adjusted by the UE (see KOC, ¶ 0021; ¶ 0022; ¶ 0052; ¶ 0059-¶ 0062; ¶ 0068-¶ 0071).

Regarding claim 2, KOC discloses the apparatus of claim 1, wherein the memory and the at least one processor are further configured to: receive, from a base station, a prior DRX configuration from the base station; and transmit prior assistance information to the base station indicating the one or more DRX preferences, wherein the DRX configuration is received from the base station in response to the prior assistance information (see KOC, ¶ 0053; ¶ 0059; ¶ 0068-¶ 0071).

Regarding claim 24, it is rejected for the same reasons as set forth in claim 1.

Regarding claim 31, it is rejected for the same reasons as set forth in claim 1. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 1. 

Regarding claim 32, it is rejected for the same reasons as set forth in claim 24. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 24. 


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Selvanesan in view of US Pub. 2010/0113023 to Huang et al. (hereafter Huang).

Regarding claim 20, Selvanesan discloses the apparatus of claim 1, Selvanesan implicitly disclose wherein the trigger at the UE is based on application performance (see Selvanesan, page 29 lines 16-21: Given that a UE is required to listen to only periodic transmissions, but where each transmission varies in length, the DRX cycle may be adapted to such a pattern by defining ON durations of varying time, when the UE is expected to listen to transmissions, and OFF durations when the UE sleeps to save power. In one example, the UE may select a specific DRX pattern depending on its current battery status).
However, Huang discloses wherein the trigger at the UE is based on application performance (see Huang, ¶ 0077: When the network detects the current DRX parameter settings degrades system performance by the predetermined metrics, the network triggers the change of DRX parameter via RRC signaling, for example, and instructs the UE to alter its DRX parameter; ¶ 0079: When UE 101 detects that the current DRX parameter degrades system performance based on the measured metrics (step 703), the UE 101 initiates or triggers semi-static DRX parameter changes via RRC signalling (step 705)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching a taught by Huang and incorporate it into the system of Selvanesan to achieve power conservation and improve end user performance (see Huang, ¶ 0002).

Regarding claim 21, Selvanesan in view of Huang discloses the apparatus of claim 20, Selvanesan does not explicitly disclose wherein the memory and the at least one processor are further configured to: receive, from an application, a performance notification that triggers the UE to adjust the one or more parameters of the DRX configuration.
However, Huang discloses wherein the memory and the at least one processor are further configured to: receive, from an application, a performance notification that triggers the UE to adjust the one or more parameters of the DRX configuration (see Huang, When the network detects the current DRX parameter settings degrades system performance by the predetermined metrics, the network triggers the change of DRX parameter via RRC signaling, for example, and instructs the UE to alter its DRX parameter; ¶ 0079: When UE 101 detects that the current DRX parameter degrades system performance based on the measured metrics (step 703), the UE 101 initiates or triggers semi-static DRX parameter changes via RRC signalling (step 705)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching a taught by Huang and incorporate it into the system of Selvanesan to achieve power conservation and improve end user performance (see Huang, ¶ 0002).

Regarding claim 22, Selvanesan discloses the apparatus of claim 1, but does not explicitly disclose wherein the trigger at the UE is based, at least in part, on one or more reports of a type of application performance within a timeframe.
However, since Huang discloses triggering adjusting the DRX configuration based on application performance (see Huang, ¶ 0077 and ¶ 0079), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to based the triggering on type of application performance within a timeframe based on user design preference to achieve desired DRX performance.

Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Selvanesan in view of US Pub. 2017/0318536 to Manepalli et al. (hereafter Manepalli).

Regarding claim 23, Selvanesan discloses the apparatus of claim 1, but does not explicitly disclose wherein the DRX configuration is a connected mode DRX (CDRX) configuration.
However, Manepalli discloses wherein the DRX configuration is a connected mode DRX (CDRX) configuration (see Manepalli, ¶ 0004: methods for modifying the connected-mode discontinuous reception (C-DRX) configuration of a wireless device based on the mobility and/or signal conditions experienced by the wireless device; ¶ 0007: o mitigate such potential issues while retaining at least some benefit from C-DRX operation, it may be possible according to embodiments of this disclosure to adjust the C-DRX configuration of a wireless device based on mobility level and/or signal conditions being experienced by the wireless device; ¶ 0088: the UE 106 may determine, based on signal conditions and/or mobility conditions of the UE 106, to modify (e.g., to request modification of) the C-DRX configuration, e.g., to reduce the C-DRX cycle length).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Manepalli and incorporate it into the system of Selvanesan to improve communication system efficiency (see Manepalli, ¶ 0003).

Regarding claim 30, it is rejected for the same reasons as set forth in claim 23.

Claim(s) 10 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selvanesan in view of US Pub. 2022/0132417 to Maleki et al. (hereafter Maleki).

Regarding claim 10, Selvanesan discloses the apparatus of claim 3, but does not explicitly disclose wherein to reduce the duration cycle, the memory and the at least one processor are further configured to: reduce the duration cycle to a shortest duration cycle length.
However, Maleki discloses wherein to reduce the duration cycle, the memory and the at least one processor are further configured to: reduce the duration cycle to a shortest duration cycle length (see Maleki, ¶ 0083: the control message comprises a configuration message to change a DRX configuration of the UE responsive to the assistance information. For example, the configuration information could be used to change the length of a DRX cycle, or to change the duration of the inactivity timer; ¶ 0103: transmitting a control message to the UE to cause the UE to change its operating mode comprises transmitting a configuration message to change a DRX configuration of the UE. For example, the configuration information could be used to change the length of a DRX cycle, or to change the duration of the inactivity timer).
Since Maleki discloses wherein the one or more parameters are adjusted to decrease cycle duration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the cycle duration to a shortest duration length based on user design preference to select desired cycle 10uration.

Regarding claim 27, Selvanesan discloses the apparatus of claim 24, but does not explicitly disclose wherein the one or more parameters are adjusted with a step based decrease of a cycle duration or increase of an inactivity timer length.
However, Maleki discloses wherein the one or more parameters are adjusted with a step based decrease of a cycle duration or increase of an inactivity timer length (see Maleki, ¶ 0083: the control message comprises a configuration message to change a DRX configuration of the UE responsive to the assistance information. For example, the configuration information could be used to change the length of a DRX cycle, or to change the duration of the inactivity timer; ¶ 0103: transmitting a control message to the UE to cause the UE to change its operating mode comprises transmitting a configuration message to change a DRX configuration of the UE. For example, the configuration information could be used to change the length of a DRX cycle, or to change the duration of the inactivity timer).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Maleki and incorporate it into the system of Selvanesan for improved power efficiency through efficient assistance information transmission.

Regarding claim 28, Selvanesan discloses the apparatus of claim 24, but does not explicitly disclose wherein the one or more parameters are adjusted with a half-point based parameter adjustment to decrease a cycle duration or increase an inactivity timer length.
However, Maleki discloses wherein the one or more parameters are adjusted with a half-point based parameter adjustment to decrease a cycle duration or increase an inactivity timer length (see Maleki, ¶ 0083: the control message comprises a configuration message to change a DRX configuration of the UE responsive to the assistance information. For example, the configuration information could be used to change the length of a DRX cycle, or to change the duration of the inactivity timer; ¶ 0103: transmitting a control message to the UE to cause the UE to change its operating mode comprises transmitting a configuration message to change a DRX configuration of the UE. For example, the configuration information could be used to change the length of a DRX cycle, or to change the duration of the inactivity timer).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Maleki and incorporate it into the system of Selvanesan for improved power efficiency through efficient assistance information transmission.

Regarding claim 29, Selvanesan discloses the apparatus of claim 24, but does not explicitly disclose wherein the one or more parameters are adjusted to one or more of a lowest cycle duration or a longest inactivity timer.
However, Maleki discloses wherein the one or more parameters are adjusted to decrease cycle duration or increase inactivity timer (see Maleki, ¶ 0083: the control message comprises a configuration message to change a DRX configuration of the UE responsive to the assistance information. For example, the configuration information could be used to change the length of a DRX cycle, or to change the duration of the inactivity timer; ¶ 0103: transmitting a control message to the UE to cause the UE to change its operating mode comprises transmitting a configuration message to change a DRX configuration of the UE. For example, the configuration information could be used to change the length of a DRX cycle, or to change the duration of the inactivity timer).
Since Maleki discloses wherein the one or more parameters are adjusted to decrease cycle duration or increase inactivity timer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the cycle duration to the lowest and increase the inactivity time to the longest based on user design preference to select desired cycle duration and inactivity timer value.

Allowable Subject Matter
Claims 4-9, 12-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US Pub. 2008/0181127 to Terry et al. discloses implicit DRX cycle length adjustment control in LTE_Active node.
US Pub. 2017/0013557 to Koc et al. discloses the UE achieves power savings and latency requirements more effectively by communicating its preferences, constraints and/or requirements to an evolved Node B (eNodeB) in the form of UE assistance information. The UE assistance information may include, for example, an indication of a preferred set of discontinuous reception (DRX) settings, current data traffic conditions, expected data traffic conditions, power or performance preferences, and/or an indication of the UE's mobility between cells.
US Pub. 2020/0186991 to HE et al. discloses UE assistance for power saving configuration.
US Pub. 2022/0312312 to Guru Moorthy et al. discloses UE Power saving in NR using UE assistance information.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464